11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Victor Dewayne White,                          * From the County Court at Law
                                                 of Ector County,
                                                 Trial Court No. CC-10,128-T.

Vs. No. 11-17-00059-CV                         * December 14, 2017

Ector County Appraisal District,               * Per Curiam Memorandum Opinion
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.